Title: From George Washington to Major General Benedict Arnold, 8 May 1777
From: Washington, George
To: Arnold, Benedict



Dear Sir
Head Quarters Morris Town May 8th 1777.

I am happy to find that a late resolve of Congress of the 2nd instant, has restored you to the continental army. The importance of the Post

at Peeks Kill and its appendages has become so great that it is now necessary, to have a Major General appointed to the command of it, you will therefore immediately repair to that Post and take charge of it, till a general arrangement of the army can be effected, and the proper province of every officer assigned. I am Sir, Your most obedt Servt

G. Washington

